UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6246


RANDOLPH D. KELLY,

                    Plaintiff - Appellant,

             v.

HELEN F. FAHEY, (Chair.) VA Parole Board; WENDY K. BROWN, (Mgr.)
Court and Legal Services; SCOTT ROBERTS, Probation/Parole Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:16-cv-01253-AJT-JFA)


Submitted: July 26, 2018                                          Decided: July 31, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph D. Kelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randolph D. Kelly appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) action. On appeal, we confine our review to the issues raised in the

informal brief. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014). We have

reviewed the record and find no reversible error in the district court’s conclusion that the

action is time-barred. Accordingly, we affirm substantially for the reasons stated by the

district court. Kelly v. Fahey, No. 1:16-cv-01253-AJT-JFA (E.D. Va. filed Feb. 14, 2018

& entered Feb. 16, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                               AFFIRMED




                                             2